Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-17 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims to overcome the Claim objections and 112 rejections and further limit and distinguish over the prior art of record, to place the application in condition for allowance.
Regarding amended Claim 1, closest prior art of record, Fujihira et al. (US 5,621,601) discloses a power switching device (Figures 1-6) comprising: 
a semiconductor die substrate (comprising 61, Figure 5); 
an integrated circuit comprising a power transistor switch SW_MAIN (comprising 10, Figure 1a, corresponding elements in other Figures) and an integrated drain voltage 
the power transistor switch SW_MAIN having a gate width Wg (width of gate 67, Figure 5) and on-resistance Rdson (Rg, Figure 5, Column 4, line 55), and comprising gate, source and drain terminals (G1, S1, D respectively in Figure 5), a source sense terminal (S, Figure 1a), and the integrated drain voltage sensing circuit a drain voltage sense terminal (Vd, Figure 1a);
the integrated drain voltage sensing circuit (comprising 20, Rd, Figure 1a, 5) comprising a sense transistor switch SW_SEN (20, Figures 1a, 5), configured to form a resistive divider (20 and Rd in series forming a voltage divider, Figure 1A), wherein the sense transistor switch SW_SEN comprises a source, a drain and a gate, a gate width wg and an on-resistance Ron (S2, D, G2 and width of G2 respectively in Figure 5, and on-resistance of 20, not labelled on identified), 
the drain of the sense transistor switch SW_SEN being connected to the drain of the power transistor switch SW_MAIN (drain of 10 and 20 connected to D, Figure1a), the source of the sense transistor switch SW_SEN being connected through the resistor RSEN to an intrinsic source of the power transistor switch SW_MAIN (S2 connected to S1 via Rd, Figure 5, Figure 1a), and the gate of the sense transistor switch SW_SEN being connected to the gate terminal of the power transistor switch SW_MAIN (gates 10 and 20 connected to drive circuit 3, Figure 1a); and 
a node between the source of the sense transistor switch SWSEN and the sense resistor RSEN of the resistive divider being connected to the drain voltage sense terminal (sense terminal Vd is connected to a anode between Rd and source of 20, Figure 1a),
DSEN is provided to the drain voltage sense terminal VDSEN (signal at Vd, Figure 1a). 
Fujihira does not disclose the power switching device being GaN, the integrated circuit being GaN, and the sense resistor comprises a transistor configured as resistor having a gate width wg and on-resistance Ron. 
Mauder et al. (US 2018/0033886) discloses a power switching device (Figures 1-7) comprising a main transistor and a sense transistor integrated on a semiconductor die substrate (substrate 102, 202 Figures 1-2 for integrating main and sense transistors in Figures 6-7), wherein the substrate is a GaN (Paragraph 37, “   the semiconductor substrate 102 may be a silicon carbide (SiC)-based semiconductor substrate, or gallium arsenide (GaAs)-based semiconductor substrate, or a gallium nitride (GaN)-based semiconductor substrate.  The semiconductor substrate 102 may be a semiconductor wafer or a semiconductor die “).
Mauder does not disclose a sense resistor comprises a transistor configured as resistor having a gate width wg and on-resistance Ron on the semiconductor die substrate.
Fujihira and Mauder, alone or in combination does not disclose the sense resistor of the integrated drain voltage sensing device comprises a transistor configured as resistor having a gate width wg and on-resistance Ron (same as that of the sense 
Claim 10 recites a GaN power switching module including a GaN power switching device as recited in Claim 1, along with other limitations, therefore allowable for the same reasons as for Claim 1. Claims 11-13 depend from Claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/06/2021